Dissenting Opinion by
Judge Mencer :
1 respectfully dissent. I do not hold the view that the Assembled Economic Unit Doctrine as pronounced in Singer v. Oil City Redevelopment Authority, 437 Pa. 55, 261 A. 2d 594 (1970), has application to the culm and silt situate on the condemned property on the date the declaration of taking was filed.
Although I deem the lower court’s charge to have been in error, relative to the items of culm and silt, the jury verdict, following a view, persuades me that it was harmless error in this case. Therefore, I would reverse the lower court’s grant of a new trial.